Opinion by
Winkler, J.
§ 734. Indorsement upon a note of the words, “this note is not transferable,” destroys its negotiability. We are of opinion that the indorsement on the back of the instrument that “this note is not transferable,” made at the time and under the circumstances disclosed by the *403evidence, destroyed its negotiability, and that it was subject to the provisions of art. 222, Pas. Dig., and in the hands of appellee subject to every discount and defense against it to which it would have been subject in the hands of the original payee, before notice of the assignment.
March 19, 1879.
Reversed and remanded.